FOLLETT, J.
In determining the rights of these litigants, it Is unnecessary to consider the deeds conveying the lots in the west half of the block, except in so far as they may throw light on what the grantors and grantees intended to effect by the conveyances relating to the east half of the block. January 10, 1882, J. Augustus Page was the owner in fee of the east half of the block bounded on the north by Fifty-First street, east by Fourth avenue, south by Fiftieth street, and west by a line parallel with, and a hundred feet west of, Fourth avenue, and designated by the letters A, B, on the map. This lot had been divided into 16 lots designated by Nos. 13 to 28, inclusive, and described on the map, which was recorded in the register’s office April 16, 1881. This tract was then free from restrictions. On the 10th of January, 1882, Page conveyed lots Nos. 13 and 14 to R. and 0. Goelet, and January 10, 1883. he conveyed lots Nos. 27 and 28 to Rosanna Spaulding, plaintiff’s predecessor in title, and 'March 1, 1883, he conveyed the remainder of the tract, Nos. 15 to 26, inclusive, to Abraham Benson, defendant’s predecessor in title. Every one of these three deeds contained the same restrictive clause, (the second in the statement of facts,) and from them, and the purposes for which the neighboring real estate was at the date of the conveyances then adapted and used, the learned referee found:
“Twelfth. Said Page adopted and acted upon a uniform plan of restriction in making conveyances of said easterly half of said block, but this finding is not based upon any oral statements alleged to have been made by Mr. Page to Mr. John Lindley.”
This is the only finding of fact challenged by the appellant on this appeal, but it seems to the court that it is sustained by the weight of the documentary evidence, and by the testimony descriptive of the uses of the adjacent property at the time the deeds containing the restrictive clauses were executed. The uses which could be made of the west half of the block were limited by the deeds from the trustees of the cathedral to Page and Villard, and the uses which could be made of the east half of the block were limited by the deeds from Page to Goelet, Spaulding, and Benson. These restrictive covenants did not arise by chance, but out of the agreements between the grantor and his grantees, and were created for a purpose. It is apparent that the design of the parties to these covenants was-not to reserve a purely personal right to the grantor, solely enforceable by him, but to restrict the uses of the land for the benefit of' the grantees and -their successors in interest. This purpose is apparent from an inspection of the two covenants.
Three questions are involved in this appeal: (1) Did the covenants contained in the deeds from Page to Goelet, Spaulding, and; Benson, which conveyed the east half of the block, create an equitable easement in favor of every one of those grantees, and enforceable by either against any one of them who should violate his covenant? (2) If these conveyances created such an easement, had the defendant notice of its existence? (3) Did the release of Mary E. Page, of March 10, 1884, to Hine, discharge the lands held by him,. *604and subsequently acquired by the defendant, from the burden imposed or benefit created by the restrictive covenant?
The first question should be considered quite apart from the one of notice. The leading and best-considered case in this country, which has come to our knowledge, bearing upon the first proposition, is Parker v. Nightingale, 6 Alien, 341, which arose out of the following facts: Tenants in common of a tract of land in the city of Boston laid it out into a street, with lots of suitable size for residences, which abutted on the street, and were distinguished by numbers. It was orally agreed among the cotenants that in conveying the lots the grantees should be laid under an express obligation, by way of condition or limitation, “that no other building shall be erected or built on the lot, except one of brick or stone, not less than three stories in height, and for a dwelling house only.” These lots were conveyed to different purchasers, all upon this condition. Forty years afterwards, a subsequent grantee of one of the lots converted the budding thereon into a restaurant, and thereupon several owners of the other lots filed a bill to restrain this use of the defendant’s lot; and it was held that this condition was for the benefit of the owners of all the lots held under a like condition, -and that they could maintain an action to restrain the defendant from using Ms lot for the purpose of a restaurant. The decision was not placed upon the oral agreement entered into between the •cotenants, but it was held that an equitable negative easement arose -out of the deeds in favor of the owners of the several lots. The deeds in this case did not contain a covenant on the part of the grantees, but the conveyances were on condition. Nevertheless, the condition was held to create an easement in favor of the owners -of the other lots held under a common source of title on like conditions. The case was carefully considered, and the reasons for the conclusion reached are clearly stated by the learned chief judge; and the only purpose that would be served by quoting or restating the argument would be to increase the volume of our overgrown— and, in great part, useless—reports of cases which neither involve a new principle, nor apply a well-recognized principle to new or unusual facts. This case was followed in Sanborn v. Rice, 129 Mass. 387, and in Tobey v. Moore, 130 Mass. 448, in which cases it was again held that restrictions imposed upon a number of parcels of land included in one tract, in pursuance of a general scheme of improvement, may be enforced by a grantee of one parcel against the grantee of another. In this state it has been several times held that, when a parcel of land is conveyed by its owner to several grantees by independent conveyances containing similar restrictive covenants, an equitable negative easement is created in favor of each lot, as against all of the others, which the owners may enforce in equity. In Barron v. Richard, 8 Paige, 351, the owner of a tract of land divided it into lots, which he conveyed from time to time to purchasers. In the deed of the first five lots conveyed a condition was inserted, “that the conveyance should be void if there -should at any time be erected, made, carried on, permitted, or suf*605fered, upon any part of the premises so conveyed, any livery stable, slaughterhouse, tallow chandlery, smith’s forge, furnace, brass or other foundry, nail or other iron factory, or any manufactory for the making of glue, varnish, vitriol, ink, or turpentine, or for dressing or keeping skins or hides, or any distillery or brewery, or any other manufactory, trade, or business whatsoever, which should or might be in any wise offensive to the neighboring inhabitants.”' In the first five conveyances this provision was inserted as a condition, but in the subsequent deeds it took the form of a mutual covenant between the grantor and grantees that the lots should not be used for the purpose specified. The owner of one of these lots established on it a coal yard, and an action was brought by the owner of another lot to restrain such use.' Three questions arose in the case: (1) Whether an easement in favor of each lot, as against the others, was created by those grants. (2) Whether establishing a coal yard, which was not one of the prohibited businesses, was a violation of the covenant. (3) Whether the owner of one of the lots could restrain the owner of another from using it for a prohibited business. All three propositions were determined in favor of the complainant, the second on the ground that a coal yard conducted as described in the bill was prohibited by the clause-“trade or business whatsoever which should or might be in any wise offensive to the neighboring inhabitants.” In Brouwer v. Jones, 23 Barb. 153, the owner of a tract of land divided it into lots, and conveyed them to various purchasers, inserting in the conveyances a covenant that the property should not be used for certain purposes. The concluding clause of the covenant read as follows: “Or any manufactory, trade, business, or calling whatever which may be in any wise dangerous or noxious or offensive-to the neighboring inhabitants.” The defendant, a subsequent grantee, established a planing mill on one of the lots; and in an action brought to restrain this use of the premises the same questions arose as in Barron v. Bichard, supra, and were decided in favor of the complainant. The planing mill was not mentioned in the restrictive covenant, but it was held to be covered by the sentence last quoted. It was not held, in either of the foregoing cases, that the ambiguous term “neighboring inhabitants” was descriptive of the class of persons in favor of whose property the easement was created. This term embraces the owners and" occupiers of the restricted lots, and none other, and its effect, in the connection in which it was used, was held to enlarge the scope of the covenant so as to include businesses other than those specially mentioned; and it may be that this term was effectual as a notice that persons other than the one to whom the covenant, in terms, ran, were interested in it. In Baynor v. Lyon, 46 Hun, 227, it was held that, when a person who is a common source of title of several lots imposes restrictions on their use by the deeds by which they were conveyed, each of the grantees, and their successors in interest, have an easement in the other lots conveyed with the restrictive clause. This rule was recognized in Amerman v. Deane, 132 N. Y. 355, 30 N. E. 741, and is laid down as an established rule *606of equity by various text writers. Washb. Easem. (2d Ed.) 90, 94; 2 Dart, Vend. (6th Eng. Ed.) 864 et seq.; Pom. Eq. Jur. (2d Ed.) p. 1994. By the three deeds from Page to Goelet, Spaulding, and Benson, there was created an equitable negative easement in favor of every lot against all the other lots conveyed by these deeds.
Had the defendant .notice of the existence of the easement? The referee did not find whether the defendant had or had not knowledge of the existence of the easement, though the defendant testified that he had no knowledge of it until after he purchased. But he had constructive notice of all of the limitations and restrictions contained in the recorded conveyances forming his chain of title; and so, in law, he is deemed to have had knowledge of the existence of the restrictive covenant contained in the deed from Page to Benson. He had knowledge of the situation of the surrounding property, and the purposes for which it was used, by which, together with his knowledge that an easement existed in favor of some property in his land, he was put on inquiry as to the property to which the easement was attached. He was bound to search the records for conveyances by the former owners of his lot, impairing or incumbering the land which he proposed to purchase. Had he done this, he would have discovered the existence of the easement in favor of the plaintiff’s lot.
The easement having attached to the plaintiff’s lot by virtue of the conveyances, it is plain that the subsequent release by the devisee of Page did not destroy it. Hills v. Miller, 3 Paige, 254. The defendant has no legal or equitable ground for complaint because the judgment is in the alternative, permitting him to pay $10,000, instead of being perpetually enjoined from using the premises as proposed. This question has. been many times determined in the Elevated Railroad Cases. The judgment should be affirmed, with costs. All concur.